Citation Nr: 1213251	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-11 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for rheumatoid arthritis (RA).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968, with service in the Republic of Vietnam with the United States Navy from June 29, 1967, to June 27, 1968.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2010 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

Although the May 2006 rating decision clearly reopened and then denied the Veteran's claim of entitlement to service connection for RA on its merits, the Board has a duty, under applicable law, to address the "new and material evidence" requirement in this claim.  If it is found that no new and material evidence has been submitted, the merits of the claim may not be considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  


FINDINGS OF FACT

1.  An August 2004 rating decision denied service connection for RA on the basis that there was no evidence of a RA in service, within a year of discharge or any opinion etiologically linking his current RA to his service.  The Veteran did not appeal the adverse determination.

2.  The evidence received since the August 2004 rating decision is either cumulative or redundant.  By itself or in conjunction with previously considered evidence, it does not relate to an unestablished fact necessary to substantiate the claim for service connection for RA.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen the claim of entitlement to service connection for RA.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Pursuant to the Board's March 2010 remand, a letter dated in March 2010 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the March 2010 letter also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the March 2010 letter provided the Veteran with adequate notice regarding the specific basis for the prior August 2004 denial of his claim for service connection for RA and what evidence would be necessary to substantiate the elements required to establish service connection for this disability.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  

The duty to assist the Veteran has also been satisfied in this case.  His service treatment records and VA compensation examination reports and private treatment records are of record, as well as a Social Security Administration decision with supporting medical evaluations.  The record further includes the Veteran's and his representative's written contentions regarding his claim for service connection for RA, and these records were reviewed by both the RO and the Board in connection with the Veteran's claim.  There is no indication from the claims files of any additional medical records that VA has not obtained or made sufficient efforts to obtain.  

A VA examination regarding the etiology of the Veteran's RA has not been obtained.  The duty to request an examination or obtain a medical opinion only arises if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran's claim to reopen the previously denied claim for service connection for RA, as discussed below, has not been reopened and a VA examination is therefore not required.



Analysis

The Veteran is seeking to reopen his claim of entitlement to service connection for RA which was originally denied by an August 2004 rating decision because there was no evidence of RA in service, within one year of his discharge or any evidence that his current RA was caused by his service.  See generally, 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  The Veteran did not appeal the rating decision.  That decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2011). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The evidence on file at the time of the August 2004 rating decision consists of the Veteran's service treatment records indicating no relevant complaints, findings, treatment or diagnoses.  The evidence of record further included VA and private treatment records, dating from July 1996 to June 2004, showing ongoing treatment for RA.  Treatment records during this period consistently show the onset of the Veteran's RA in 1996.  A May 2004 VA Agent Orange examination report was also of record.  The examination report also notes that the Veteran had RA since 1996 and provides no opinion as to the etiology of his currently diagnosed RA.  Therefore, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the Veteran currently has RA that is etiologically linked to either his service or some incident therein.  

Reviewing the evidence submitted by the Veteran in his attempt to reopen his claim, the Board finds that he has not submitted new and material evidence.  The evidence associated with the claims files subsequent to the August 2004 rating decision consists primarily of both duplicative or ongoing private treatment records dating from October 1983 to April 2008 and several VA compensation examinations regarding other claims not currently in appellate status.  The additional medical evidence received is cumulative of previously considered evidence and does not raise a reasonable possibility of substantiating the claim.  The submitted treatment records show the Veteran receives ongoing treatment for his RA.  The treatment records consistently note that the initial onset of his RA was in 1996.  There is no competent evidence of record etiologically linking the Veteran's current RA to either his service or to any incident therein.  In this respect, the Board acknowledges the Veteran's written contentions that he was exposed to herbicide agents in Vietnam that he believes caused his RA.  While the Veteran's statements regarding the etiology of his current RA are presumed to be credible, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  YT v. Brown, 9 Vet. App. 195 (1996).  

For these reasons, the Board determines the evidence submitted subsequent to the August 2004 rating decision is either cumulative or redundant of evidence previously submitted and does not relate, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, and, in any event, does not raise a reasonable possibility of substantiating his claim.  

Consequently, the evidence received since the last final disallowance of the Veteran's claim is not new and material, and his petition to reopen the claim for service connection for RA must be denied.  38 U.S.C.A. § 5108.


ORDER

New and material evidence not having been received, the claim for service connection for RA is not reopened.  The appeal is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


